Exhibit 99.2 (Text of Graph posted to Ashland Inc.'s website concerning Ashland Distribution revenue) Monthly Sales ($ inmillions) 2003 2004 2005 2006 2007 2008 January 239 247 304 335 340 378 February 231 252 311 328 327 353 March 244 289 342 366 341 351 April 248 279 328 324 332 381 May 241 269 329 362 350 374 June 246 292 329 364 344 396 July 243 276 295 324 335 396 August 239 302 334 366 386 378 September 242 295 343 334 329 377 October 263 301 333 352 371 November 221 305 334 331 343 December 214 289 300 265 276 12 Month Rolling Average ($ inmillions) 2003 2004 2005 2006 2007 2008 January 218 240 288 326 338 343 February 221 242 293 328 338 345 March 224 245 297 330 336 346 April 225 248 301 329 337 350 May 226 250 306 332 336 352 June 229 254 309 335 334 356 July 231 257 311 337 335 361 August 232 262 314 340 336 361 September 234 267 318 339 336 365 October 236 270 320 341 338 November 237 277 323 341 339 December 239 283 324 338 340
